Walker, J.
This was an action brought in the District Court to try title.
The appellee claimed under a sheriff’s deed. The subject of controversy is a tract of 1280 acres of land, situate in Grimes county, sold on execution to satisfy a judgment rendered in the District Court of Nueces county.
The appellant claims that the judgment of the District Court of Nueces county was void, and therefore the sale under it a nullity. The case is ably argued, and were the material and impending question one to be settled de novo, this court would feel called on, at least out of compliment to the able brief of appellant’s counsel, to discuss the question in extenso. But we think the entire case, or at least all that is material for us to notice, is settled by this court in the cases of Lewis’ Heirs v. White et al., 27 Texas, 250, and Withers and others v. Paterson, Id., 491. In the former case, the court says: “ The weight of authority seems to establish the proposition, that even when the record is silent on the subject of notice, the judgment of a court of this State, of general jurisdiction, will support itself and cannot-be impeached or called in question collaterally, because of any alleged want of jurisdiction over the parties to the decree.
The judgment in this case was not void, nor could it be col*465laterally impeached. It was not error in the court below to permit the transcript to be. read in evidence on the trial of this • cause. The judgment of the District Court is affirmed.
Affirmed.